Citation Nr: 1628266	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for generalized anxiety disorder.

2.  Entitlement to a rating in excess of 10 percent for post-operative residuals of a pilonidal cyst.

3.  Entitlement to a rating in excess of 10 percent for dermatitis of the face.

4.  Entitlement to a rating in excess of 10 percent for residuals of a left shoulder disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a bilateral hip disability.

7.  Entitlement to service connection for hypertension. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Army from November 1954 to August 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Tiger Team of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal remains with the RO in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his August 2011 substantive appeal form (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  In September 2011, the Veteran's representative submitted another VA Form 9 which indicated that the Veteran did not want a hearing, and in a January 2012 letter the representative withdrew the Veteran's hearing request.  In March 2013, the Veteran's representative withdrew her appearance.

The Veteran has submitted multiple statements indicating his desire to have a Board hearing.  See the April 2013 Veteran letter to VA; the September 2014 Veteran letter to his Congressman; the December 2014 Veteran letter to VA.  As the Veteran has consistently requested a hearing, to include after the change in representation from the representative who had withdrawn the request, the Veteran must be provided an opportunity to present testimony during a hearing with a member of the Board.  See 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO, in accordance with applicable procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



